Citation Nr: 0331411	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-15 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral maxillary sinusitis.

2.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk 
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefit sought on appeal.  The veteran who 
had active service from January 1971 to December 1972, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claim for an increased evaluation for duodenal ulcer 
disease.  In this regard, the record contains a letter dated 
December 2001, which discusses these VCAA provisions, 
including the RO's duty to assist the veteran in obtaining 
evidence.  However, this letter refers to what evidence is 
necessary to establish entitlement to service connection 
rather than entitlement to an increased evaluation.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

The Board also acknowledges the recent decision by the United 
States Court of Appeals for the Federal Circuit, which has 
bearing on the notice obligation required by the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  Although the December 2001 letter did not state 
that that he had a 30-day response period, it did not 
specifically inform him that he had one year to respond 
either.  On remand, the RO should ensure compliance with the 
provisions of the VCAA and any subsequent legal precedent 
regarding notice. 

In addition, the veteran contends that additional service 
medical records are needed to adjudicate his claim.  The 
veteran stated in May 2002 that he had been hospitalized at 
Fort Jackson Army Hospital around March or April 1970, 
although the Board notes that the veteran did not enter 
service until January 1971.  He also related that he had been 
admitted to Frankfurt Army Hospital in 1971 for his sinus 
condition.  He reiterated these contentions in VA Form 9 
dated September 2002 and in a letter dated January 2003 
stated that while in Germany, he had been hospitalized at 
Frankfort Army Hospital several time for his sinus condition.  
Although the record on appeal does contain service medical 
records, there are no clinical records of hospitalization for 
a sinus disorder in the file.  On remand, the veteran should 
be afforded the opportunity to submit additional clarifying 
information regarding the purported hospitalizations and the 
RO should then attempt to obtain the clinical records of 
these hospitalizations.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should consider the 
veteran's claims under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
information or evidence necessary to 
substantiate a claim and the division 
of responsibilities between the VA and 
the veteran for obtaining this 
evidence.  The RO must ensure that all 
VCAA notice obligations are satisfied 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The RO should contact the veteran 
and request that he provide information 
regarding the places and dates that he 
was hospitalized for a sinus condition 
while in service.  

3.  The RO should then contact the 
National Personnel Records Center 
(NPRC), or other appropriate location, 
to make a specific request for the 
clinical records of hospitalization for 
the veteran's sinus condition, and 
through any other appropriate records 
repository to which pertinent clinical 
records may have been sent.  
Specifically, it should be ascertained 
whether hospital records may be stored 
somewhere other than with service 
medical records.  The records sought 
should include those documenting the 
veteran's hospitalizations at Fort 
Jackson Army Hospital and Frankfurt 
Army Hospital.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2003).



 
